Allowance
	Claims 1-10 are hereby deemed patentable. 
The specific limitations of “a first linking assembly slidably assembled to the first guiding shaft and connected to the first body” and “a second linking assembly slidably assembled to the second guiding shaft and connected to the second body” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Chinese Publication CN105491193B (from applicant’s IDS) discloses an electronic device, comprising: a hinge module 31 having a first rotating shaft 322, a second rotating shaft 322, a first guiding shaft 321, and a second guiding shaft 321, wherein the first rotating shaft is parallel to the second rotating shaft, 5the first guiding shaft is orthogonal to the first rotating shaft, and the second guiding shaft is orthogonal to the second rotating shaft; a first body 1 slidably assembled to the first guiding shaft 321; a first hole 11 slidably assembled to the first guiding shaft 321 and within the first body;  10a second body 1 slidably assembled to the second guiding shaft 321; a second hole 11 slidably assembled to the second guiding shaft 321 and within the second body; and a flexible display 2 disposed on the first body and the second body, wherein the first body and the second body relatively rotate to be folded or unfolded via the 15first rotating shaft 322 and the second rotating shaft 322, and the first body and the second body are driven by a deformation of the flexible display to move closer to or away from the hinge module.
However, Chinese Publication CN105491193B (from applicant’s IDS) does not disclose a first linking assembly slidably assembled to the first guiding shaft and connected to the first body or a second linking assembly slidably assembled to the second guiding shaft and connected to the second body. 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841